DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 16/424,623 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15-20 are rejected 35 USC § 101 since the machine-readable storage medium is not clear on whether it includes transitory medium [0087 of the instant specification] since the specification is only clear on medium that is presented as non-transitory, thus not falling under any of the statutory categories required under 35 USC § 101.  The addition of non-transitory in the claim language would simply overcome the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Christiansen et al. (US 2014/0278758 A1). 
For claim 10, Christiansen et al. teaches:
receiving an object creation request to create an object [creating data objects, 0007: Christiansen], and in response to the receiving the object creation request, maintaining a listing data structure, comprising, adding a quasi-type listing data structure entry that represents the object to the listing data structure [data structure various identifiers related to the object, 0007: Christiansen], writing object data of the object to an object data store [objects kept in the data store, 0134 and Figure 1(h): Christiansen], and maintaining an object data structure, comprising adding an object data structure entry comprising object metadata associated with the object to an object data structure [data object representation includes metadata like layout, types and so forth, 0153: Christiansen].
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/26/2021